Citation Nr: 1205012	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-38 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an earlier effective date for an award of a total rating for compensation purposes based on individual unemployability (TDIU).  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to an effective date prior to September 16, 2002, for an award of service connection for depression with posttraumatic stress disorder (PTSD).  

4.  Entitlement to an effective date prior to September 16, 2002, for an award of a 100 percent schedular evaluation for the Veteran's depression with PTSD.  

5.  Entitlement to an effective date prior to June 8, 2007, for basic eligibility to Department of Veterans Affairs Dependents' Educational Assistance (DEA) benefits.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1976.  

In August 2002, the Salt Lake City, Utah, Regional Office (RO), in pertinent part, denied entitlement to a TDIU.  In September 2002, the Veteran submitted a notice of disagreement (NOD).  In November 2002, the RO issued a statement of the case (SOC) to the Veteran.  In November 2002, the Veteran submitted an Appeal to the Board (VA Form 9).  In September 2004, the Board of Veterans' Appeals (Board) remanded the issue of the Veteran's entitlement to a TDIU to the RO for additional action.  

In June 2005, the Director of the Department of Veterans Affairs (VA) Compensation and Pension Service denied entitlement to a TDIU on an extraschedular basis.  In December 2005, the Board denied entitlement to a TDIU.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

This matter came before the Board on appeal from an August 2006 rating decision which granted service connection for depression; assigned a 50 percent evaluation for that disability; effectuated the award as of December 12, 2005; and denied service connection for PTSD.  In November 2006, the Veteran submitted a NOD with both the initial evaluation and the effective date assigned for his depression and the denial of service connection for PTSD.  In January 2007, the RO issued a SOC to the Veteran and his attorney which addressed both the issue of service connection for PTSD and the initial evaluation of the Veteran's depression.  In January 2007, the Veteran submitted a substantive appeal from the initial evaluation of his depression and the denial of service connection for PTSD.  In April 2007, the RO, in pertinent part, retroactively effectuated the award of service connection for depression as of September 16, 2002.  In June 2007, the RO increased the initial evaluation for the Veteran's depression from 50 to 70 percent; granted a TDIU; effectuated that award as of September 16, 2002; and established basic eligibility for VA DEA benefits as of June 8, 2007.  

In February 2008, the Court vacated the December 2005 Board decision denying entitlement to a TDIU and remanded the issue to the Board for further action.  In April 2008, the Veteran submitted a NOD with the effective date assigned for the award of a TDIU and his basic eligibility for VA DEA benefits.  In October 2008, the Board granted an initial 100 schedular evaluation for the Veteran's depression and remanded the issue of service connection for PTSD to the RO for additional action.  

In October 2008, the RO granted service connection for PTSD; recharacterized the Veteran's service-connected psychiatric disorder as depression with PTSD; and effectuated the 100 percent schedular evaluation for that disability as of September 16, 2002.  The RO tacitly determined that the schedular 100 percent evaluation subsumed the prior award of a TDIU.  

In May 2009, the Veteran's attorney submitted a NOD with the effective date assigned for the award of an initial 100 percent schedular evaluation for the Veteran's depression with PTSD.  In September 2009, the RO issued SOCs to the Veteran and his attorney which addressed the issues of earlier effective dates for the award of a 100 percent schedular evaluation for the Veteran's depression with PTSD; "individual unemployability benefits;" and basic eligibility to VA DEA benefits.  In October 2009, the Veteran submitted a substantive appeal from the denial of earlier effective dates for a 100 percent schedular evaluation for his depression and PTSD; "individual unemployability benefits;" and basic eligibility to VA DEA benefits.  
In December 2009, the RO denied service connection for service connection for a cervical spine disorder.  In June 2010, the Veteran submitted a NOD with the denial of service connection for a cervical spine disorder.  In March 2011, the RO issued a SOC to the Veteran and his attorney which addressed the issue of service connection for a cervical spine disorder.  In March 2011, the Veteran submitted a substantive appeal from the December 2009 rating decision.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a cervical spine disorder, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a cervical spine disorder; an effective date prior to September 16, 2002, for the award of service connection for depression with PTSD; an effective date prior to September 16, 2002, for the award of 100 percent schedular evaluation for the Veteran's depression with PTSD; and an effective date prior to June 8, 2007, for basic eligibility to VA DEA benefits are REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.  

The issue of entitlement to a TDIU for the period prior to September 16, 2002, may be reasonably raised by a review of the record.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  It is referred to the RO for appropriate action.  



FINDING OF FACT

The February 2008 Court decision vacating the December 2005 Board decision denying entitlement to a TDIU and the subsequent October 2008 Board decision assigning a 100 percent schedular evaluation for the Veteran's service-connected psychiatric disorder subsumed the June 2007 rating decision awarding a TDIU effective as of September 16, 2002.  


CONCLUSION OF LAW

No allegation of error of fact or law remains as to the issue of an earlier effective date as to the award of a TDIU.  38 U.S.C.A. § 7105 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2005, the Board denied the Veteran's entitlement to a TDIU.  The Veteran subsequently appealed to the Court.  In June 2007, while the Veteran's appeal was pending at the Court, the RO granted a TDIU and effectuated that award as of September 16, 2002.  In February 2008, the Court vacated the December 2005 Board decision denying entitlement to a TDIU and remanded the issue to the Board for further action.  The Court's remand returned the issue of the Veteran's entitlement to a TDIU to the Board's jurisdiction.  In October 2008, the Board granted an initial 100 percent schedular evaluation for the Veteran's depression.  In October 2008, the RO implemented the Board's award effective as of September 16, 2002.  The Court's and the Board's decisions subsumed the RO's June 2007 award of a TDIU.  Given the absence of an award of a TDIU, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the appeal should be dismissed.  38 U.S.C.A. § 7105 (West 2002).  



ORDER

The issue of an earlier effective date for an award of a TDIU is dismissed.  


REMAND

In reviewing an application to reopen a claim of service connection, the Court has held that VA must notify a claimant of the evidence and information that is necessary to both reopen his claim and to establish his entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the instant appeal, the Veteran has not been provided a Veterans Claims Assistance Act of 2000 (VCAA) notice which addresses either the basis for the prior July 2001 denial of service connection for a cervical spine disorder or the evidence necessary to reopen the claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) (Federal Circuit) invalidated the regulations which empowered the Board to issue written notification of the VCAA to appellants.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The Veteran has submitted a timely NOD with the denial of an effective date prior to September 16, 2002, for the award of service connection for depression with PTSD.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The issue of an effective date prior to September 16, 2002, for the award of a 100 percent schedular evaluation for the Veteran's depression and PTSD is inextricably intertwined with the issue of an earlier effective date for the award of service connection for the Veteran's depression and PTSD.  The issue of an effective date prior to June 8, 2007, for basic eligibility to VA DEA benefits is intertwined with the other issues on appeal.  

Accordingly, the case is REMANDED for the following action:
1.  Review the claims files and ensure that all notification and development action required by the VCAA is completed.  The RO/AMC should ensure that the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011); and the Court's holding in Kent v. Nicholson, 20 Vet.App. 1 (2006) are fully met.  Specifically, the Veteran should be notified of the basis for the July 2001 denial of service connection for a cervical spine disorder and of the types of information and evidence sufficient to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

2.  Issue a SOC to the Veteran and his attorney which addresses the issue of an effective date prior to September 16, 2002, for the award of service connection for depression with PTSD.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's application and claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


